Citation Nr: 0432845	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-12 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a disability rating greater than 10 
percent for a service-connected  left knee disorder, 
degenerative arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from September 1966 to July 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision rendered 
by the Salt Lake City, Utah, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This matter was previously before the Board in January 2004 
when it was remanded for additional development.  The 
requested development having been undertaken, the case is 
returned for appellate review.

The issue of entitlement to a disability rating greater than 
10 percent for a service-connected left knee disorder, 
degenerative arthritis, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence of a post-service diagnosis of 
hepatitis C.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in January 2002, January 2004, and 
March 2004.  The veteran was told of the requirements to 
establish a successful claim, advised of him and VA's 
respective duties, and asked to submit information and/or 
evidence in his possession pertaining to the claim to the RO.  
The content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Although the VCAA notice letters of January 2004 and March 
2004 were sent after the March 2002 rating decision, any 
defect with respect to its timing was harmless error as any 
additional evidence provided by the veteran upon receiving 
the content-complying notices was considered by the RO in the 
subsequent supplemental statement of the case dated in April 
2004.  As such, this provides a sound basis for concluding 
that the disposition of this claim would not have been 
different had he received pre-AOJ adjudicatory notice.  See 
38 U.S.C.A § 7261; Conway v. Principi, 353 F.3d 1369, 1374-75 
(Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Also, the January 2002 letter was issued to the 
veteran prior to the initial March 2002 rating decision.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was afforded a VA medical 
examination in October 1968, and a comprehensive evaluation 
of the record was conducted by a VA examiner in April 2004 
and a medical opinion was provided and associated with the 
claims folder.  Accordingly, having determined that the duty 
to notify and assist has been satisfied to the extent 
possible, the Board turns to an evaluation of the veteran's 
claim on the merits.


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records are negative for any 
reports, treatment or diagnoses of hepatitis C during his 
period of active service.  In February 1968, the veteran was 
in a motor vehicle accident wherein he sustained a right 
compound fracture of the proximal femur.  He had an open 
reduction and internal fixation with a femoral rod.  There is 
no record of a blood transfusion associated with the 
procedure.

A report of medical examination competed at the time of the 
veteran's separation from service and dated in July 1968 
shows that clinical evaluation revealed no identifying body 
marks, scars, or tattoos.  The associated report of medical 
history completed by the veteran, also dated in July 1968, 
shows that he indicated he had never bled excessively after 
injury, had liver or intestinal problems, or had jaundice.

Subsequent to service, a VA examination report dated in 
October 1968 is negative of any symptoms associated with 
hepatitis C.

A VA radiology report dated in July 2000 shows that a 
computed tomography (CT) examination of the abdomen revealed 
that images of the liver demonstrated diffuse low-attenuation 
which was consistent with the presence of diffuse fatty liver 
infiltration.  The impression, in pertinent part, was diffuse 
fatty liver infiltration.

A VA Risk Factors For Hepatitis Questionnaire completed by 
the veteran in January 2002 shows that he indicated the had 
used intravenous drugs in Vietnam; that he had snorted 
intranasal cocaine; that he had engaged in high-risk sexual 
activity with multiple females before marriage; that he had 
tattoos in Vietnam; that he had shared toothbrushes or razor 
blades with is wife; and that he had a blood transfusion in a 
hospital in Vietnam.

VA outpatient treatment records dated from 2001 to 2003 show 
that the veteran reported having done "everything," using 
drugs intravenously, smoking, and using inhalants in the 
1960s and 1970s.  He indicated that he had stopped in 1975 
with no problems.  He provided a history of turning yellow 
but was unsure as to the exact date.  He was said to have 
tested positive for hepatitis C antibodies, however, he had 
no symptoms and his liver tests were all normal except for 
mild elevation of aspartate transaminase.

A VA outpatient treatment record dated in July 2001 shows 
that hepatitis C tests revealed that the veteran had been 
exposed to hepatitis C in the past, but that he was not 
currently infected (his viral load count was too low for 
active disease).  Also his liver enzymes were back to normal.  
His elevated enzymes were said to be most likely related to 
his severe hyperlipidemia, fatty liver, or his herbal 
medications, which he was not ready to dispense with.  The 
plan was to do nothing further for hepatitis C, which should 
not cause problems, unless he were to become re-infected with 
a different strain.

A VA outpatient treatment record dated in July 2003 shows 
that the veteran had a history of hepatitis C exposure.  Hep 
C ab was positive but PCR was negative, indicating exposure 
but clearance of the virus, "not an active issue."

A VA evaluation report dated in April 2004 shows that a VA 
examiner reviewed the veteran's entire claims folder and 
formulated an opinion as to the issue of entitlement to 
service connection for hepatitis C.  The examiner indicated 
that there was no evidence that the veteran had a transfusion 
while in service and that the surgeries performed may or may 
not have been associated with a surgical transfusion.  He 
added that it was impossible to tell exactly when the veteran 
was exposed to hepatitis C, and that it would be speculative 
to do so.  He added that given the veteran's detailed history 
of drug use and high risk sexual activity, exposure was more 
likely to have resulted therefrom than from a controlled 
situation such as a blood transfusion in a medical facility.  
Additionally, he reiterated that the veteran did not 
currently have hepatitis C and that there was no chronic 
hepatitis C infection.  He concluded that the exposure to 
hepatitis C that was evidenced by antibodies which was a 
natural body reaction to any infection, appeared to have 
cleared on the basis of a negative polymerase chain reaction 
test, and that hepatitis C virus thus should be a non-issue.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hepatitis C.  The available service medical records that 
included a complete review of systems at separation were 
negative for any complaints or findings of any hepatitis C.  
The post-service medical evidence is also negative for a 
diagnosis of hepatitis C.  As described above, medical 
professionals have determined that although the veteran was 
exposed to hepatitis C and developed antibodies, he does not 
currently have hepatitis C and there was no chronic hepatitis 
C infection.  

Therefore, without competent evidence of current hepatitis C 
or residuals thereof, service connection cannot be granted 
for such disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Court stated "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  While the veteran 
has asserted that he has hepatitis C, he is not competent to 
make that assertion, as that requires a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his statement does not provide a basis to grant service 
connection.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for hepatitis C.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

The veteran's claim for entitlement to service connection for 
a left knee disorder, evaluated as 10 percent disabling, was 
granted by rating action of the RO dated in April 2004.  In 
May 2004, he submitted a timely notice of disagreement as to 
the rating assigned for his left knee disorder.  The veteran 
is owed a statement of the case on this issue.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following:

Provide the veteran a Statement of the Case 
addressing the issue of entitlement to a 
higher disability rating for his service-
connected left knee disorder, degenerative 
arthritis.  Notify him of the time limit 
within which an adequate substantive appeal 
must be filed in order to perfect an appeal 
of this issue.  Thereafter, the issue is to 
be returned to the Board only if an adequate 
and timely substantive appeal is filed.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



